[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-2339

                    ERIC VIERA-NEGRON,

                  Plaintiff, Appellant,

                            v.

                UNITED STATES OF AMERICA,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

    [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                          Before

                  Boudin, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Eric Viera-Negron on brief pro se.
 Guillermo Gil, United States Attorney, Nelson Perez-Sosa,
Antonio R. Bazan, Joseph Hoffer, Assistant United States Attorneys,
and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief
for appellee.

June 2, 1998

        Per Curiam.  We have reviewed the parties' briefs and
the  record on appeal.  We affirm the district court judgment
dismissing appellant's motion filed pursuant to 28 U.S.C. 
2255, essentially for the reasons stated in the magistrate-
judge's report and recommendation, dated March 21, 1997, and
the district court's opinion and order, dated September 8,
1997.  We add only this.  Viera-Negron admitted to carrying the
firearm on his person in a shoulder bag.  We do not think his
claim raises any serious question about accessibility of the
weapon.  See United States v. Cleveland, 106 F.3d 1056 (1st
Cir. 1997), cert. granted.  We decline to consider the issues
that appellant failed to present to the district court in this
 2255 motion and raised for the first time on appeal.  SeeUnited States v. Haggert, 980 F.2d 8, 10 (1st Cir. 1992).
          Affirmed.  See Loc. R. 27.1.